[logo - American Funds /(R)/] The right choice for the long term/(R)/ American Balanced Fund/(R)/ RETIREMENT PLAN PROSPECTUS May 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 4 Fees and expenses of the fund 6 Investment objectives, strategies and risks 10 Management and organization 14 Purchase, exchange and sale of shares 17 Sales charges 19 Sales charge reductions 21 Rollovers from retirement plans to IRAs 22 Plans of distribution 22 Other compensation to dealers 23 Distributions and taxes 24 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Risk/Return summary The fund strives to provide you with conservation of capital, current income and long-term growth of both capital and income. The fund invests in a broad range of securities, including stocks and bonds. The fund is designed for investors seeking current income and capital appreciation through a mix of investments that provide above-average price stability. Your investment in the fund is subject to risks, including the possibility that the fund's income and the value of its portfolio holdings may fluctuate in response to events specific to the companies or markets in which the fund invests and by changing interest rates and credit risk assessments, as well as economic, political or social events in the United States or abroad. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 American Balanced Fund / Prospectus HISTORICAL INVESTMENT RESULTS The bar chart below shows how the fund's investment results have varied from year to year, and the Investment Results table on page 3 shows how the fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the fund. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results. CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart]
